                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEPPECHANGE LLC,                                    Case No. 18-cv-04842-WHO
                                                       Plaintiff,
                                   8
                                                                                             ORDER DENYING STEPPECHANGE'S
                                                v.
                                   9                                                         MOTION TO REMAND; GRANTING
                                                                                             VEON'S MOTION TO COMPEL
                                  10    VEON LTD., et al.,                                   ARBITRATION; GRANTING WIND'S
                                                                                             MOTION TO COMPEL ARBITRATION
                                                       Defendants.                           IN PART; GRANTING VEON’S
                                  11
                                                                                             MOTION TO SEAL
                                  12
                                                                                             Re: Dkt. Nos. 27, 33, 35, 3
Northern District of California
 United States District Court




                                  13
                                              Plaintiff SteppeChange LLC (“SteppeChange”) brings suit against VEON Ltd. (“VEON”)
                                  14
                                       and Wind Tre S.p.A. (“Wind”), alleging that it was never paid for one of two software projects it
                                  15
                                       developed on defendants’ behalf. Defendants move to compel arbitration and to dismiss the
                                  16
                                       complaint. In support of their motions to compel arbitration, defendants contend that a contract
                                  17
                                       relating to the other software project delegates questions of arbitrability to the arbitrator and
                                  18
                                       requires that SteppeChange’s claims against VEON be sent to arbitration to at least decide this
                                  19
                                       threshold issue. As I find that questions of arbitrability have clearly and unmistakably been
                                  20
                                       delegated to the arbitrator and that VEON’s assertion of arbitrability is not wholly groundless, I
                                  21
                                       grant VEON’s motion to compel arbitration. This case is stayed as to both defendants to prevent
                                  22
                                       confusion, waste of judicial resources, and inconsistent results.
                                  23
                                              SteppeChange also moves to remand this case back to state court, arguing that removal
                                  24
                                       was untimely. I deny the motion to remand because removal was timely under 28 U.S.C. §
                                  25
                                       1446(b) and California Code of Civil Procedure § 415.50.
                                  26
                                  27

                                  28
                                   1                                              BACKGROUND1

                                   2             SteppeChange is a Palo Alto, California based technology company that provides big-data

                                   3   analytics and digital-transformation services. Complaint attached as Ex. A to the Notice of

                                   4   Removal [Dkt. No. 1-3] (“Compl.”) ¶¶ 1, 19. VEON provides cellular phone and data services in

                                   5   Europe, Africa, and Asia through its subsidiaries, including Wind. Id. at ¶ 2. VEON is

                                   6   incorporated under the law of Bermuda with a registered business office in the Netherlands. Id. at

                                   7   ¶ 20. Wind is incorporated and has a registered office in Italy. Id. at ¶ 21.

                                   8             SteppeChange alleges that, through intermediaries, it worked on two projects for the

                                   9   benefit of VEON and Wind. The first project, referred to as “Button,” was to develop a customer

                                  10   messaging and interaction platform. Id. at ¶ 64. In or around May 2015, VEON contracted with

                                  11   nonparty company GS&CO to create Button. Id. GS&CO then engaged SteppeChange via an

                                  12   oral time-and-materials agreement to design and develop Button. Id. VEON and Wind were
Northern District of California
 United States District Court




                                  13   informed and aware that SteppeChange was the driving force behind the design, development, and

                                  14   implementation of the Button project. Id. at ¶ 66. Button was released to VEON customers in the

                                  15   Italian Wind-branded markets on or about October of 2016. Id. at ¶ 67.

                                  16   I. THE DMP PROJECT

                                  17             The second project, and the one that is the subject of this suit, was to create, implement,

                                  18   manufacture, and support a digital customer-data marketing and management strategy and

                                  19   platform including a data management platform solution (the “DMP Project”). Id. at ¶ 69. On or

                                  20   about May 4, 2016, Wind entered into a joint venture with nonparty meForo Limited (“meForo”)

                                  21   to jointly fund and share in the proceeds of the DMP Project, with meForo ultimately operating

                                  22   and licensing the DMP Project to various telecommunications providers, including Wind, other

                                  23   subsidiaries of VEON, and other non-affiliated entities. Id. at ¶ 72. The Wind-MeForo Joint

                                  24   Venture was overseen by a six-member project board, with three of the six members appointed by

                                  25   VEON’s CEO and chairman. Id. at ¶ 73. The parties estimated that it would cost Wind and

                                  26   meForo €24,000,000 each to fully develop the DMP Project. Id. at ¶ 74. The DMP Project was to

                                  27

                                  28   1
                                           I accept SteppeChange’s allegations in the complaint as true for the purposes of this motion.
                                                                                         2
                                   1   be divided into 15 “use cases,” with the development of every three use cases constituting a

                                   2   separate phase of the DMP Project. Id. Under the terms of the joint venture, Wind was entitled to

                                   3   discounted licensing for its own iteration of the DMP software and a percentage of the revenues

                                   4   collected from third parties. Id. at ¶ 75. Neither defendant would obtain any intellectual or

                                   5   proprietary interest in the DMP software, although they would receive a limited license

                                   6   corresponding to continued payments for their use of the DMP software and a limited option to

                                   7   purchase the DMP software. Id.

                                   8          Beginning in early 2016, SteppeChange became involved with the DMP Project pursuant

                                   9   to an oral agreement with the Wind-meForo joint venture. Id. at ¶ 76. SteppeChange would

                                  10   ultimately delivered eight use cases to defendants. Id. at ¶ 78. They included detailed data-

                                  11   science analytical papers and reports, accompanying presentations, and source code. Id. The first

                                  12   six use cases correlated to completion of the first two phases of the DMP Project and were valued
Northern District of California
 United States District Court




                                  13   at a combined €22 million, made up of the initial €3 million investment, plus two €4 million

                                  14   milestones from each contributor under the terms of the Wind-meForo joint venture documents.

                                  15   Id. SteppeChange presented the six use cases, along with two additional use cases requested by

                                  16   Wind, to defendants for approval and made the software code available to defendants through

                                  17   remote-access servers. Id. at ¶ 79. Defendants were aware that the use cases were developed for

                                  18   their benefit and were in frequent contact with SteppeChange personnel. Id.

                                  19   II. NONPAYMENT FOR THE BUTTON AND DMP PROJECTS

                                  20          In Fall of 2016, SteppeChange stopped receiving payments for its work on the Button and

                                  21   DMP Projects. Id. at ¶ 82. From November 2016 to January 2017, SteppeChange sought to

                                  22   resolve these payments with nonparty intermediaries GS&CO and meForo. Id. at ¶¶ 83-84. After

                                  23   failing to secure payment, on February 7, 2017, SteppeChange suspended access to the Button and

                                  24   DMP Project source code repositories and test environments. Id. at ¶ 84. VEON CTO Yogesh

                                  25   Malik, and another VEON employee, Tero Kivisaari, reached out to SteppeChange almost

                                  26   immediately to determine the cause of the suspension and indicated that they would attempt to

                                  27   resolve the issue. Id. at ¶¶ 84, 88. SteppeChange alleges that the suspension of access caused

                                  28   defendants’ senior executives, including VEON CEO Jean-Yves Charlier and VEON Chairman
                                                                                        3
                                   1   Alexey Reznikovich, to learn that SteppeChange had not been paid and that defendants did not

                                   2   own or control the intellectual property for either the Button or DMP Projects. Id. at ¶¶ 86, 89.

                                   3   SteppeChange’s unpaid DMP Project invoices for the period between November 2016 and

                                   4   December 2017 add up to $6,429,500 with an additional $266,212.84 in expenses. Id. at ¶ 87.

                                   5          Between February 14-16, 2017, SteppeChange CEO Igor Neyman held several discussions

                                   6   with Charlier and Reznikovich, including during a trip to San Francisco by Reznikovich, to

                                   7   determine what had happened and to negotiate the restoration of access to the software

                                   8   repositories. Id. at ¶¶ 92-97. Reznikovich’s attempts to secure payment from GS&CO and

                                   9   meForo were unsuccessful. Id. at ¶ 95. On or around February 17, 2017, based on repeated

                                  10   promises by Charlier, Malik, and other VEON and Wind personnel that SteppeChange would be

                                  11   compensated for its work on both the Button and DMP Projects, SteppeChange restored server

                                  12   access. Id. at ¶ 98. Over the following months, defendants reiterated their promises to resolve the
Northern District of California
 United States District Court




                                  13   payment issues and to first deal with issues related to the Button Project followed by the DMP

                                  14   Project. Id. at ¶¶ 99-102.

                                  15          In and around May and June 2017, the parties exchanged terms and draft agreements to

                                  16   resolve the Button issues. Id. at ¶ 104. On June 7, 2017, VEON, meForo, and SteppeChange

                                  17   executed a series of agreements (the “Button Deed”) to resolve all outstanding claims related to

                                  18   the Button Project and VEON paid SteppeChange for its work and intellectual property rights

                                  19   related to the Button Project. Id. at ¶ 106. The agreements acknowledged the outstanding DMP

                                  20   Project issues but did not resolve them. Id.

                                  21   III. NONRESOLUTION OF THE DMP PROJECT

                                  22          On or about June 7, 2017, VEON Group Director of Digital Integration and Architecture

                                  23   and Head of DMP and Project Management for Data Analytics and Data Management Nuno

                                  24   Sousa emailed SteppeChange to request full access to the models and source code for the first

                                  25   three uses cases. Id. at ¶ 107. Several other VEON personnel also requested source code access.

                                  26   Id. On or around June 10, 2017, VEON and Wind personnel received access to SteppeChange’s

                                  27   code repository for the DMP Project. Id. at ¶ 109. SteppeChange provided the requested

                                  28   workshop for the use cases three days later. Id.
                                                                                          4
                                   1          SteppeChange continued to contact defendants regarding payment for the DMP Project.

                                   2   On August 3, 2017, Charlier reported to Neyman that VEON and Wind were, in line with the

                                   3   Button arrangement, working with meForo to negotiate a resolution between defendants and

                                   4   meForo so that defendants could directly deal with SteppeChange. Id. at ¶ 115. SteppeChange

                                   5   and VEON continued to communicate regarding payment for the DMP Project through January

                                   6   2018 and defendants continued to represent that they intended to work together on the DMP

                                   7   Project as well as future projects. Id. at ¶¶ 116-120.

                                   8          On January 16, 2018, Wind CTO Benoit Hanssen told Neyman that Wind had “some time

                                   9   ago, decided to go a different way” and had “engaged another party that has been progressively

                                  10   developing in conjunction with [their] teams the [use cases]” and that Wind did “not see an option

                                  11   to engage with SteppeChange at the same time.” Id. at ¶ 122. On March 2, 2018, SteppeChange

                                  12   sent a letter to Charlier demanding that VEON fulfill its promise regarding the DMP Project and
Northern District of California
 United States District Court




                                  13   provide SteppeChange with compensation for the use of its work product and intellectual property

                                  14   rights. Id. at ¶ 125. On March 12, 2018, Charlier responded via letter stating that defendants had

                                  15   “no contractual obligation” to SteppeChange in relation to the DMP Project. Id. at ¶ 126.

                                  16           SteppeChange alleges that defendants’ personnel lacked the ability to develop the needed

                                  17   work product, deliverables, and intellectual property themselves and used SteppeChange to obtain

                                  18   the needed deliverables and know-how. Id. at ¶ 123. It accuses defendants of misappropriating its

                                  19   work product, deliverables, and intellectual property before dismissing SteppeChange as a vendor

                                  20   and refusing to provide the promised payments to SteppeChange. Id.

                                  21   IV. PROCEDURAL HISTORY

                                  22          SteppeChange’s complaint brings claims for fraud, conspiracy to commit fraud, negligent

                                  23   misrepresentation, unfair competition, unjust enrichment, involuntary trust, promissory estoppel,

                                  24   and quantum meruit against both defendants. Compl. Defendants removed the case from the

                                  25   Superior Court of the State of California for the County of San Mateo and SteppeChange moved

                                  26   to remand, arguing that defendants’ notice of removal was not timely filed. [Dkt. Nos. 1, 27].

                                  27   Both defendants moved to compel arbitration, arguing that the terms of the Button Deed require

                                  28   SteppeChange’s DMP Project claims to be arbitrated in the United Kingdom. [Dkt Nos. 33, 35].
                                                                                         5
                                   1   In the alternative, Wind moves to stay this case if SteppeChange’s motion to compel arbitration is

                                   2   granted. [Dkt. No. 35].2

                                   3                                           LEGAL STANDARD

                                   4   I. MOTION TO REMAND

                                   5          A defendant sued in state court may remove the action to federal court if the action could

                                   6   have been brought in federal court in the first instance. 28 U.S.C. § 1441(a). Removal is

                                   7   generally based on the existence of either federal-question jurisdiction or diversity jurisdiction.

                                   8   Federal question jurisdiction exists where the action “aris[es] under the Constitution, laws, or

                                   9   treaties of the United States.” 28 U.S.C. § 1331. Diversity jurisdiction exists where the amount in

                                  10   controversy exceeds $75,000 and the case is between citizens of different states, or citizens of a

                                  11   state and citizens or subjects of a foreign state. 28 U.S.C. § 1332(a)(2). A defendant desiring

                                  12   removal must file in the appropriate United States district court a notice of removal “containing a
Northern District of California
 United States District Court




                                  13   short and plain statement of the grounds for removal, together with a copy of all process,

                                  14   pleadings, and orders” thus far served upon the defendant in the action. 28 U.S.C. § 1446.

                                  15          If at any time following removal, it appears that removal was improper because of a lack of

                                  16   subject matter jurisdiction, the case must be remanded to state court. 28 U.S.C. § 1447(c). The

                                  17   Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction;” accordingly,

                                  18   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  19   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks and

                                  20   citations omitted). This strong presumption against removal jurisdiction means that the defendant

                                  21   always has the burden of proving, by a preponderance of the evidence, that removal was proper.

                                  22   Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997); Gaus, 980 F.2d at

                                  23   566. Whether removal was proper is determined primarily on the basis of the pleadings at the time

                                  24   of removal. Sparta Surgical Corp. v. Nat'l Ass'n of Sec. Dealers, Inc., 159 F.3d 1209, 1213 (9th

                                  25

                                  26          2
                                                 Defendants also moved for dismissal for failure to state a claim. [Dkt Nos. 29, 31]. I
                                       deny those motions without prejudice because I am granting the motion to compel arbitration, at
                                  27   least as to arbitrability. The motions may be re-noticed after that initial determination has been
                                  28   made by the arbitrator.

                                                                                          6
                                   1   Cir. 1998); Miller v. Grgurich, 763 F.2d 372, 373 (9th Cir. 1985). However, the court may also

                                   2   consider affidavits or other “summary-judgment-type evidence” submitted after the defendant's

                                   3   motion to remand is filed. Singer, 116 F.3d at 377; see also, Altamirano v. Shaw Indus., Inc., No.

                                   4   13–00939–EMC, 2013 WL 2950600 at *3 (N.D. Cal. June 14, 2013) (“A court may properly

                                   5   consider evidence the removing party submits in its opposition to remand, even if this evidence

                                   6   was not submitted with the original removal petition.”).

                                   7   II. MOTION TO COMPEL ARBITRAITON

                                   8          The Federal Arbitration Act (“FAA”) governs the motion to compel arbitration. 9 U.S.C.

                                   9   §§ 1 et seq. Under the FAA, a district court determines (1) whether a valid agreement to arbitrate

                                  10   exists and, if it does, (2) whether the agreement encompasses the dispute at issue. Lifescan, Inc. v.

                                  11   Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). “To evaluate the validity of

                                  12   an arbitration agreement, federal courts should apply ordinary state-law principles that govern the
Northern District of California
 United States District Court




                                  13   formation of contracts.” Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1170 (9th Cir. 2003)

                                  14   (internal quotation marks and citation omitted). If the court is satisfied “that the making of the

                                  15   arbitration agreement or the failure to comply with the agreement is not in issue, the court shall

                                  16   make an order directing the parties to proceed to arbitration in accordance with the terms of the

                                  17   agreement.” 9 U.S.C. § 4. “Any doubts concerning the scope of arbitrable issues should be

                                  18   resolved in favor of arbitration.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999).

                                  19                                              DISCUSSION

                                  20   I. STEPPECHANGE’S MOTION TO REMAND

                                  21          On June 20, 2018, SteppeChange filed its complaint in California Superior Court for the

                                  22   County of San Mateo. [Dkt. No. 1-3]. On July 2, 2018, SteppeChange formally served both

                                  23   defendants pursuant to California Code of Civil Procedure Section 415.40 by mailing the

                                  24   summons and complaint to defendants’ agents and executives. Mot. To Remand 3 [Dkt. No. 27].

                                  25   VEON’s registered agent in the United States was served via USPS certified mail and its executive

                                  26   chairperson was served in the Netherlands via international registered mail. Id. Wind’s officers

                                  27   were served via international registered mail in Italy. Id. SteppeChange believes that VEON’s

                                  28   notice of removal, filed on August 10, 2018, was untimely by one day. Id. at 7.
                                                                                         7
                                   1          VEON argues that removal was timely under 28 U.S.C. § 1446(b). VEON’s Opposition to

                                   2   the Motion to Remand 4-9 [Dkt. No. 39]. VEON also contends that under 9 U.S.C. § 205

                                   3   “[w]here the subject matter of an action or proceeding pending in a State court relates to an

                                   4   arbitration agreement or award falling under the Convention [on the Recognition and Enforcement

                                   5   of Foreign Arbitral Awards]” removal is proper any time before the claims are adjudicated. Id. at

                                   6   2-4. Wind joins VEON’s opposition in full and also argues that SteppeChange’s service failed to

                                   7   comply with California law and that SteppeChange is equitably estopped from relying on its own

                                   8   violation of the law. Wind’s Opposition to the Motion to Remand. [Dkt. No. 40].

                                   9          For removal to be timely, a defendant wishing to remove a case to federal court must file a

                                  10   notice of removal within 30 days of receiving “through service or otherwise [a] copy of the initial

                                  11   pleading setting forth the claim for relief . . . .” 28 U.S.C. § 1446(b). Formal service of process,

                                  12   measured from the service date according to state law, is a prerequisite for triggering the 30–day
Northern District of California
 United States District Court




                                  13   removal period because it “assures defendants adequate time to decide whether to remove an

                                  14   action to federal court.” See Murphy Bros., Inc. v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344,

                                  15   347–48 (1999) (“An individual or entity named as a defendant is not obliged to engage in

                                  16   litigation unless notified of the action, and brought under a court's authority, by formal process”);

                                  17   see also Hon. William W. Schwarzer, et al., Federal Civil Procedure Before Trial National Edition

                                  18   (The Rutter Group) ¶¶ 2.3255-2.3257 (removal period is triggered by service of process, which is

                                  19   determined by state law). Under California law, a nonresident defendant can be served by mailing

                                  20   the defendant copies of the summons and complaint “by first-class mail, postage prepaid,

                                  21   requiring a return receipt.” Cal. Code Civ. Pro. § 415.40. Service is deemed complete “on the

                                  22   10th day after such mailing.” Id.

                                  23          Here, SteppeChange served the required documents to the out of state defendants by

                                  24   registered domestic and international mail on July 2, 2018. Under Cal. Code Civ. Pro. § 415.40,

                                  25   service was deemed complete ten days later on July 12, 2018. As such, defendants’ notice of

                                  26   removal on August 10, 2018, was filed 29 days after service was complete and in accordance with

                                  27   28 U.S.C. § 1446(b).

                                  28          SteppeChange argues that 28 U.S.C. § 1446(b) should be interpreted to require that the
                                                                                         8
                                   1   removal period begins 30 days from the date that the summons and complaint were delivered to

                                   2   VEON’s agent for service of process. Mot. to Remand 2, 7-8. This is contrary to the United

                                   3   States Supreme Court’s decision in Murphy, 526 U.S. at 347–48, the Ninth Circuit’s unpublished

                                   4   decision in Jimena v. Standish, 504 F. App’x 632 (9th Cir. 2013), and the decisions of numerous

                                   5   courts in this district. See e.g. Fruciano v. Regents of Univ. of California, No. 18-CV-04452-JSC,

                                   6   2018 WL 4219232, at *3 (N.D. Cal. Sept. 5, 2018); Madren v. Belden, Inc., No. 12-CV-01706-

                                   7   RMW, 2012 WL 2572040, at *2 (N.D. Cal. July 2, 2012); Varga v. United Airlines, No. C 09-

                                   8   02278 SI, 2009 WL 2246208, at *3–4 (N.D. Cal. July 24, 2009); Big B Auto. Warehouse

                                   9   Distributors, Inc. v. Coop. Computing, Inc., No. SC 00-2602, 2000 WL 1677948, at *3 (N.D. Cal.

                                  10   Nov. 1, 2000).

                                  11          The weight of authority is overwhelming. Two of the cases SteppeChange cites do not

                                  12   turn on service under Cal. Code Civ. Pro. § 415.40. McGregor v. Am. Diabetes Ass'n, No. C 07-
Northern District of California
 United States District Court




                                  13   2820 MEJ, 2007 WL 2225837, at *1 (N.D. Cal. July 30, 2007) (service to a resident defendant did

                                  14   not fall under § 415.50); Morgan v. Asbestos Defendants (BHC), No. C 02-05761 WHA, 2003 WL

                                  15   945987, at *1 (N.D. Cal. Feb. 28, 2003) (declining to consider the effect of § 415.50 under the

                                  16   first served rule not at issue in this case). SteppeChange’s third case was decided before the

                                  17   Supreme Court’s decision in Murphy. See Spielman v. Standard Ins. Co., 932 F. Supp. 246, 247

                                  18   (N.D. Cal. 1996).

                                  19          I deny SteppeChange’s motion to remand as removal was timely under 28 U.S.C. §

                                  20   1446(b) and California Code of Civil Procedure § 415.50. As such, I need not consider

                                  21   defendants’ remaining arguments related to 9 U.S.C. § 205 or equitable estoppel.

                                  22   II. VEON’S MOTION TO COMPEL ARBITRATION

                                  23          Under federal law, “[t]he question whether parties have submitted a particular dispute to

                                  24   arbitration . . . is an issue for judicial determination unless the parties clearly and unmistakably

                                  25   provide otherwise.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (internal

                                  26   citations, quotation marks, and modifications omitted). First, courts must determine if the parties

                                  27   clearly and unmistakably assigned the arbitrability question to the arbitrator. Qualcomm Inc. v.

                                  28   Nokia Corp., 466 F.3d 1366, 1371 (Fed. Cir. 2006) (applying Ninth Circuit law). Second, courts
                                                                                          9
                                   1   must perform a “more limited inquiry to determine whether the assertion of arbitrability is wholly

                                   2   groundless.” Id. (internal quotation marks omitted).

                                   3          VEON and Wind argue that pursuant to the terms of arbitration clause in the Button Deed3,

                                   4   the arbitrator should decide the threshold question of arbitrability. [Dkt. Nos. 33, 35]. The

                                   5   arbitration provision states:

                                   6          Any dispute, claim, controversy or difference arising out of or in connection with
                                   7          this Deed, including for the avoidance of doubt, the Oral Agreement and/or the
                                              Services Agreements (and any matters relating to them), including any question
                                   8          regarding its existence, validity, interpretation or termination or any dispute
                                              regarding any non-contractual obligations arising out of or in connection with it (a
                                   9          "Dispute"), shall be referred to and finally resolved by arbitration under the
                                              [London Court of International Arbitration (“LCIA”)] Rules (the "Rules"), which
                                  10
                                              Rules are deemed to be incorporated by reference into this Clause.
                                  11
                                       Button Deed ¶ 11.2. Article 23.1 of the LCIA Rules states that “[t]he Arbitral Tribunal shall have
                                  12
Northern District of California
 United States District Court




                                       the power to rule upon its own jurisdiction and authority, including any objection to the initial or
                                  13
                                       continuing existence, validity, effectiveness or scope of the Arbitration Agreement.”
                                  14
                                              In opposition, SteppeChange argues that the arbitration provision, including its
                                  15
                                       incorporation of the LCIA rules, does not apply to its claims because it only seeks relief for claims
                                  16
                                       associated with the DMP Project. The Button Deed states in part:
                                  17

                                  18          For the avoidance of doubt any services provided by SteppeChange to meForo in
                                              respect of the DMP Software Development and Marketing Agreement dated 4 May
                                  19          2016 between meForo and [Wind] (the "DMP Agreement") are separate from and
                                              not included in the Services Agreements.
                                  20
                                       Id. at Recital A. It further disclaims:
                                  21
                                              Pursuant to an oral and/or implied agreement, meForo engaged SteppeChange as its
                                  22
                                              subcontractor under the Services Agreements (without providing SteppeChange
                                  23          with a copy of the Services Agreement), for the purpose of carrying out services
                                              and development under the Services Agreements including developing
                                  24          Deliverables (the "Oral Agreement") and references to the Oral Agreement shall be
                                  25
                                       3
                                  26     VEON requests that I take judicial notice of the Button Deed attached as Exhibit B to the
                                       declaration of Matthew Matule in VEON’s notice of removal. [Dkt. No. 32]. Although
                                  27   SteppeChange opposes VEON’s request for judicial notice of the Button Deed in VEON’s motion
                                       to dismiss, both parties rely heavily on the Button Deed in their briefing related to VEON’s
                                  28   motion to compel arbitration. I take judicial notice of the Button deed pursuant to Fed. R. Evid.
                                       201.
                                                                                         10
                                              limited to the agreement defined in this recital, and shall not include any other oral
                                   1          and/or implied agreements relating to other services, including for the avoidance of
                                   2          doubt any services provided by SteppeChange to meForo in respect of the DMP
                                              Agreement.
                                   3
                                       Id. at Recital B.
                                   4
                                              It is simple enough to determine that the parties agreed to arbitrate arbitrability under the
                                   5
                                       broad scope of the arbitration clause. In the Ninth Circuit, incorporation of an arbitrator's
                                   6
                                       arbitration rules constitutes evidence that the parties agreed to arbitrate arbitrability. See Oracle
                                   7
                                       Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069, 1074 (9th Cir. 2013) (“as long as an arbitration
                                   8
                                       agreement is between sophisticated parties to commercial contracts, those parties shall be expected
                                   9
                                       to understand that incorporation of the [arbitrator's] rules delegates questions of arbitrability to the
                                  10
                                       arbitrator”). Here, the Button Deed is a commercial contract between three sophisticated parties,
                                  11
                                       SteppeChange, VEON, and meForo. The Button Deed clearly incorporates the LCIA Rules.
                                  12
                                       Button Deed ¶ 11.2. The invocation of the LCIA Rules in the Button Deed constitutes clear and
Northern District of California
 United States District Court




                                  13
                                       unmistakable evidence that the parties have agreed to arbitrate arbitrability. Brennan v. Opus
                                  14
                                       Bank, 796 F.3d 1125, 1131 (9th Cir. 2015) (finding that incorporation of American Arbitration
                                  15
                                       Association rules constitutes clear and unmistakable evidence).
                                  16
                                              The harder question is whether defendants’ efforts to overcome the language on which
                                  17
                                       SteppeChange relies to carve its claims out from the arbitration clause are “wholly groundless.”
                                  18
                                       See Qualcomm Inc., 466 F.3d at 1371. This is a very low bar for defendants to clear. In
                                  19
                                       conducting this inquiry, courts “should look to the scope of the arbitration clause and the precise
                                  20
                                       issues that the moving party asserts are subject to arbitration.” Id. at 1374. “Because any inquiry
                                  21
                                       beyond a ‘wholly groundless’ test would invade the province of the arbitrator, whose arbitrability
                                  22
                                       judgment the parties agreed to abide by . . . the district court need not, and should not, determine
                                  23
                                       whether [the claims or defenses] are in fact arbitrable.” Id. If the assertion of arbitrability is not
                                  24
                                       “wholly groundless,” then I must stay the trial pending a ruling on arbitrability by an arbitrator,
                                  25
                                       whereas if the assertion of arbitrability is “wholly groundless,” then I must deny the stay under
                                  26
                                       Federal Arbitration Act § 3. Id. at 1371.
                                  27
                                              The arbitration provision here is broad. It covers “[a]ny dispute, claim, controversy or
                                  28
                                                                                          11
                                   1   difference arising out of or in connection with this Deed[.]” Button Deed ¶ 11.2.       The complaint

                                   2   is similarly wide-ranging, repeatedly referencing the Button Project and Button Deed in an

                                   3   apparent attempt to show a course of dealing between SteppeChange and the defendants. See e.g.

                                   4   Compl. ¶¶ 133-174, 193-201. SteppeChange also references the Button Deed to support its claims

                                   5   for fraud, conspiracy to commit fraud, negligent misrepresentation, and promissory estoppel. Id.

                                   6   For example, SteppeChange’s negligent misrepresentation claim states that “Defendants’

                                   7   misrepresentations and false promises concerned material subject matter and substantially

                                   8   influenced SteppeChange to . . . resolve the Button matter . . . .” Id. at ¶ 168. This is sufficient to

                                   9   satisfy the permissive “wholly groundless” standard.

                                  10          SteppeChange argues that incorporation of the LICA Rules does not change the outcome

                                  11   and attempts to distinguish VEON’s cited authority. Opposition to VEON’s Mot. to Compel

                                  12   Arbitration [Dkt. No. 44] 9-11. It contends that VEON’s reliance on First Options of Chicago,
Northern District of California
 United States District Court




                                  13   Inc. v. Kaplan, 514 U.S. 938 (1995) is misplaced because there, the Supreme Court found that the

                                  14   plaintiffs had not agreed to arbitrate arbitrability. But as discussed above, here there is clear and

                                  15   unmistakable evidence to the contrary. SteppeChange also argues that under Kramer v. Toyota

                                  16   Motor Corp., 705 F.3d 1122, 1128 (9th Cir. 2013), even contractual language delegating

                                  17   arbitrability to an arbitrator is insufficient. But in Kramer, the party seeking to enforce the

                                  18   arbitration clause was a not a signatory to the contract, whereas here both SteppeChange and

                                  19   VEON signed the Button Deed.

                                  20          SteppeChange asks that I follow Malhotra v. Copa De Oro Realty, LLC, No. 13-cv-4146

                                  21   (C.D. Cal July 21, 2014) (ECF No. 95) (“Malhotra I”), aff’d 673 F. App’x 666 (9th Cir. 2016)

                                  22   (“Malhotra II”). Malhotra involved a dispute arising out of a (defendant) son’s alleged failure to

                                  23   make his (plaintiff) mother the beneficial owner of certain real property. Malhotra I at 1. The son

                                  24   argued that the arbitration clause contained in a contract between a company founded by his

                                  25   father, who was also a plaintiff, and signed by them both, required their dispute to be arbitrated.

                                  26   Id. The court did not compel arbitration.

                                  27          The Malhotra case is distinguishable. There, the trial court found that each of the

                                  28   plaintiffs’ claims arose independently of the contract at issue and the appellate court found that the
                                                                                          12
                                   1   claims did not relate to conduct that could not have occurred but for the contract. Malhotra I at 6;

                                   2   Malhotra II, 673 F. App’x at 668. Here, the claims have not arisen totally independent from the

                                   3   Button Deed and SteppeChange states that it would not have continued to work on the DMP

                                   4   Project but for its reliance on a course of dealing established by the Button Deed. For example,

                                   5   when stating its fraud claim, SteppeChange represents that “SteppeChange’s reliance on VEON’s

                                   6   and/or Wind’s intentional misrepresentations and false promises was reasonable, including in view

                                   7   of VEON’s and Wind’s conduct with respect to the Button project, including payment to

                                   8   SteppeChange for its investments in the Button project and resolution of all claims concerning it.”

                                   9   Compl. ¶ 146.

                                  10           SteppeChange also cites to SanDisk Corp. v. SK Hynix Inc., 84 F. Supp. 3d 1021, 1035

                                  11   (N.D. Cal. 2015), Radware, Ltd. v. F5 Networks, Inc., No. C-13-02024-RMW, 2013 WL 6773799,

                                  12   at *3 (N.D. Cal. Dec. 23, 2013) and Davies v. Broadcom Corp., 130 F. Supp. 3d 1343, 1353 (C.D.
Northern District of California
 United States District Court




                                  13   Cal. 2015) to argue that carveouts of certain disputes in a contract’s arbitration provision do not

                                  14   require those disputes to be arbitrated. Oppo. to VEON’s Mot. to Compel 6 n.3. These cases do

                                  15   not apply because the contracts in them did not delegate the question of arbitrability to the

                                  16   arbitrator.

                                  17           Finally, SteppeChange contends that the DMP carveout provision in the Button Deed

                                  18   (Recitals A and B) are dispositive and remove claims related to the DMP Project from any

                                  19   questions of arbitrability. Id. at 3-5. Numerous courts in this circuit have found that despite a

                                  20   carveout, the question of arbitrability, even on the subject of what has been carved out, must be

                                  21   decided by the arbitrator. See Oracle Am., 724 F.3d at 1076–77 (holding that the determination of

                                  22   whether claims fell within the carve-out of the arbitration agreement was reserved for the

                                  23   arbitrator); In re: Lithium Ion Batteries Antitrust Litig., No. 13-MD-02420-YGR, 2016 WL

                                  24   5791357, at *5 (N.D. Cal. Oct. 4, 2016) (finding the question of whether the unambiguously

                                  25   carved out injunctive relief was subject to the arbitration agreement not “wholly groundless” given

                                  26   the overlap between the covered damages remedy and the injunctive relief sought); Bitstamp Ltd.

                                  27   v. Ripple Labs, Inc., No. 15-CV-01503-WHO, 2015 WL 4692418, at *5 (N.D. Cal. Aug. 6, 2015)

                                  28   (finding that the assertion of arbitrability even with respect to claims that were “carved out” of the
                                                                                         13
                                   1   agreement was not “wholly groundless” given the parties' agreement to arbitrate “any dispute,

                                   2   claim or controversy arising out of th[e] Agreement”);

                                   3           VEON’s argument that the arbitrator must decide the arbitrability of this dispute is not

                                   4   “wholly groundless” and I grant VEON’s motion to compel arbitration. That said, I adopt the Hon.

                                   5   Thelton Henderson’s comment in a similar case about arbitrability: “[T]his should not be

                                   6   interpreted as the Court endorsing Defendant's position, as it might have arrived at a different

                                   7   conclusion under a less forgiving standard.” Zenelaj v. Handybook Inc., 82 F. Supp. 3d 968, 976

                                   8   (N.D. Cal. 2015)

                                   9   II. WIND’S MOTION TO COMPEL ARBITRATION

                                  10           Wind also moves to compel arbitration arguing that under the doctrine of equitable

                                  11   estoppel, a nonsignatory defendant may invoke the arbitration clause when the causes of action

                                  12   against the nonsignatory are intimately founded in and intertwined with the underlying contract
Northern District of California
 United States District Court




                                  13   obligations. Wind’s Motion to Compel Arbitration [Dkt. No. 35] 5-6. Wind also argues that

                                  14   because the arbitrability of SteppeChange’s claims against Wind will turn on English law, an

                                  15   English arbitrator should decide whether SteppeChange’s claims against Wind are arbitrable. Id.

                                  16   at 6-7. In the alternative, Wind asks that I stay litigation of SteppeChange’s claims against Wind

                                  17   while SteppeChange and VEON arbitrate. Id. at 8-9.

                                  18           District courts have the discretion to stay actions involving non-signatories to an

                                  19   arbitration agreement. Congdon v. Uber Techs., Inc., 226 F. Supp. 3d 983, 990 (N.D. Cal. 2016)

                                  20   (citing Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 20 n.23 (1983)

                                  21   (“[I]t may be advisable to stay litigation among the non-arbitrating parties pending the outcome of

                                  22   the arbitration. That decision is one left to the district court . . . as a matter of its discretion to

                                  23   control its docket.”)). “Where some litigants are not parties to the arbitration agreement, the court

                                  24   may nonetheless stay the entire action if arbitration of claims against a party to an arbitration

                                  25   agreement is likely to resolve factual questions coextensive with claims against nonparties to that

                                  26   arbitration agreement.” Jaffe v. Zamora, 57 F. Supp. 3d 1244, 1248 (C.D. Cal. 2014) (internal

                                  27   citations and quotation marks omitted). “This procedure is premised on considerations of judicial

                                  28   economy and avoidance of confusion and possible inconsistent results.” Id. (internal citations and
                                                                                            14
                                   1   quotation marks omitted).

                                   2            Wind does not have the right to compel arbitration. SteppeChange sued it here and it has

                                   3   the right to keep the case here. That said, judicial and litigation economy and the avoidance of

                                   4   inconsistent decisions counsels that only one forum should decide the entire case. Accordingly, I

                                   5   will stay this matter until the arbitrator determines whether the matter should be arbitrated under

                                   6   the terms of the agreement. The parties shall notify the Court (with a copy of the arbitrator’s

                                   7   decision attached) within a week of the decision and shall at the same time file a stipulation and

                                   8   proposed order requesting a Case Management Conference at the earliest date practicable.

                                   9   VI. MOTIONS TO SEAL

                                  10          In support of VEON's removal of this case, VEON moves to seal portions of the Button

                                  11   Deed containing nonpublic pricing terms, private bank account information and personal

                                  12   identification information of both parties and nonparties. [Dkt. No. 3]. VEON's redactions are
Northern District of California
 United States District Court




                                  13   narrowly tailored and will not impede the public's interest in this case. Kamakana v. City & Cty.

                                  14   of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). For good cause shown, VEON's motion to seal

                                  15   is granted.

                                  16          SteppeChange has also moved to introduce the entirety of the DMP Software Development

                                  17   & Marketing Agreement between Wind and meForo under seal in support of its opposition to

                                  18   Wind's motion to dismiss. [Dkt. No. 47]. Wind supports SteppeChange's motion to seal, arguing

                                  19   that the agreement's confidentiality provision requires its signatories not to disclose the agreement

                                  20   publicly. [Dkt. No. 50]. Wind has previously requested that I take judicial notice of the heavily

                                  21   redacted DMP Software Development & Marketing Agreement in support of its motion to

                                  22   dismiss. [Dkt. No. 36]. As I am staying this matter pending arbitration and denying without

                                  23   prejudice the motions to dismiss, I will deem SteppeChange’s motion withdrawn and allow the

                                  24   document to remain under seal temporarily until I consider Wind's motion to dismiss.

                                  25   SteppeChange shall re-file its motion to seal at that point.

                                  26                                             CONCLUSION

                                  27          SteppeChange’s motion to remand is denied.

                                  28          VEON’s motion to compel arbitration concerning arbitrability is granted and this matter is
                                                                                         15
                                   1   stayed pending resolution of the arbitrator’s determination concerning arbitrability. Wind’s

                                   2   motion to compel arbitration is denied except that SteppeChange’s claims against Wind are stayed

                                   3   pending the arbitrator’s determination concerning arbitrability.

                                   4          Defendants’ motions to dismiss are denied without prejudice to re-filing once the stay is

                                   5   lifted. VEON’s motion to seal is granted. SteppeChange’s motion to seal is deemed withdrawn,

                                   6   the document may remain under seal temporarily until I consider Wind’s motion to dismiss, and

                                   7   SteppeChange shall re-file its motion to seal at that point.

                                   8          IT IS SO ORDERED.

                                   9   Dated: December 5, 2018

                                  10

                                  11
                                                                                                      William H. Orrick
                                  12                                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         16
